 

Exhibit 10.1

 

Memorandum of intent (the “Memorandum of Intent”) dated August 25, 2010 between
PhytoMedical Technologies, Inc., a Nevada corporation (the "Prospective
Purchaser"), and Standard Gold Corp., a Nevada corporation (the “Company”).  The
Prospective Purchaser and the Company are sometimes herein collectively referred
to as the “Parties” and individually as a “Party.”

 

            This Memorandum of Intent is intended to summarize the principal
terms of a proposal being considered by the Prospective Purchaser and the
Company pursuant to which the Prospective Purchaser will acquire all of the
outstanding Shares (as defined below) of the Company (the “Prospective
Acquisition”).

 

            This Memorandum of Intent reflects only the status of the
discussions to date between the Prospective Purchaser and the Company. The
obligations of the Parties hereto to consummate the Prospective Acquisition are
subject to the negotiation and execution of the Definitive Agreement as defined
below, among other things.  Accordingly, this Memorandum of Intent is intended
solely as a basis for further discussion and is not intended to be and does not
constitute a legally binding agreement; provided, however, that the provisions
set forth in Sections 6, 7, 8, 9, 11, 12, 13 and 14 below and this paragraph
shall be binding upon the Parties.  This Memorandum of Intent shall not confer
on any person or entity, other than the Parties hereto, any rights or remedies,
and shall be superseded in its entirety upon execution of the Definitive
Agreement by the terms and conditions of such Definitive Agreement as referred
to in this Memorandum of Intent.

 

            Based upon the information currently known to the Prospective
Purchaser and the Company, it is proposed that the Definitive Agreement provide
for the following terms:

 

            1.           Purchase of Stock. 

 

            At the closing (the “Closing”), subject to the satisfaction of all
conditions precedent contained in the Definitive Agreement, the Prospective
Purchaser will acquire all of the issued and outstanding capital stock of the
Company, on a fully diluted basis, free and clear of any liens, charges,
restrictions or encumbrances thereon (collectively, the “Shares”) through, but
not necessarily limited to, either a merger between the Prospective Purchaser or
one of its subsidiaries and the Company or through a share exchange transaction
between the Prospective Purchaser and each of the shareholders of the Company
(collectively, the “Acquisition Format”); the Acquisition Format, to the extent
possible, shall be structured to ensure that the Prospective Acquisition
qualifies as a tax-free reorganization.

 

            2.           Purchase Consideration.

 

            The purchase price for the Shares will consist of 607,539,940 shares
of the Prospective Purchaser’s common stock (the “Purchase Consideration”).  It
is understood and agreed that pending the Closing the Prospective Purchaser will
seek, through the direct registered offering of additional equity securities, a
maximum aggregate amount of $2,000,000 (the “Financing”).

1

 

--------------------------------------------------------------------------------

 

 

 The terms of the Financing entail the issuance of up to 200,000,000 units, each
consisting of (i) shares of common stock of the Prospective Purchaser at a
purchase price of $0.01 per Unit and (ii) warrants to purchase the Prospective
Purchaser’s common stock at an exercise price of $0.03 or such other terms and
conditions as the Prospective Purchaser may determine.

 

            3.           Definitive Agreement. 

 

            The Prospective Purchaser and the Company hereby agree to use
reasonable diligence to commence good faith negotiations in order to execute and
deliver a definitive stock purchase or Acquisition Format agreement relating to
the Prospective Acquisition (the “Definitive Agreement”).  All terms and
conditions concerning the Prospective Acquisition shall be stated in the
Definitive Agreement (or agreements to be entered into pursuant to the
Definitive Agreement), including without limitation, representations,
warranties, covenants, lock-up/leak-out, holdback provisions and indemnities
that are usual and customary in a transaction of this nature as such may be
mutually agreed upon between the Parties.

 

            4.           Representations and Warranties. 

 

            The Definitive Agreement will contain, in addition to such terms and
conditions as the Parties thereto may agree to, such representations and
warranties as are customary to transactions of this type, including without
limitation, representations and warranties by each of the Company and the
Prospective Purchaser as to (a) the accuracy and completeness of its audited
financial statements for the period from inception to June 30, 2010 and current
interim financial statements; (b) disclosure of all its material contracts,
commitments and liabilities, direct or contingent; (c) the physical condition,
suitability, ownership and absence of liens, claims and other adverse interests
with respect to its assets; (d) the absence of liabilities, other than as set
forth in its current balance sheet, and liabilities incurred in the ordinary
course of business since that date; (e) the absence of a material adverse change
in its condition (financial or otherwise), business, properties, or assets; (f)
the absence of pending or threatened litigation, claims, investigations or other
matters affecting the Prospective Acquisition; (g) its compliance with laws and
regulations applicable to its business and obtaining all licenses and permits
required for its business; and (h) its due incorporation, organization, valid
existence, good standing and capitalization. For purposes hereof, the term
“material” as it relates to the Company’s or the Prospective Purchaser’s
contracts in clause (b) above, refers to (i) any contract requiring the Company
or the Prospective Purchaser, as the case may be, to expend over the course of a
twelve month period in excess of $100,000, (ii) any contract that cannot be
terminated on less than 10 days notice without the Company or the Prospective
Purchaser, as the case may be, incurring penalties or liabilities thereunder in
excess of $25,000, or (iii) any contract with an affiliate of the Company or the
Prospective Purchaser, as the case may be.

 

            5.           Conditions to Consummation of the Prospective
Acquisition.  

 

            (a) The obligation of the Prospective Purchaser with respect to the
Prospective Acquisition shall be subject to satisfaction of conditions customary
to transactions of this type, including without limitation, (i) receipt and
approval by the Prospective Purchaser of the Company's audited financial
statements for the period from inception through June 30, 2010

2

 

--------------------------------------------------------------------------------

 

 

(collectively, the “Financial Statements”); (ii) execution of the Definitive
Agreement by all Parties; (iii) the obtaining of all requisite regulatory,
administrative, governmental or third party authorizations and consents; (iv)
absence of a material adverse change in the condition (financial or otherwise),
business, properties, assets or prospects of the Company; (v) absence of pending
or threatened litigation, claims, investigations or other matters affecting the
Company or the Prospective Acquisition; (vi) satisfactory completion by the
Prospective Purchaser of a due diligence investigation of the Company; (vii)
confirmation that the representations and warranties of the Company are true and
accurate in all respects;  (viii) requisite approval of the Board of Directors
of the Company and of the Prospective Purchaser, the approval of the
shareholders of the Company to consummate the Proposed Transaction; (ix) the
consummation of the Financing; (x) appropriate representation and certification,
as may be required by the Prospective Purchaser, by each the shareholders of the
Company to the effect that such shareholder is an “accredited investor” as such
term is defined in Regulation D as promulgated under Securities Act of 1933, as
amended; and (xi) to the extent deemed necessary by the Prospective Purchaser,
the exercise or conversion of any warrants, options, rights, convertible
securities, or any other derivative securities, if any, of the Company
convertible into or exercisable for shares of the Company’s common stock, into
shares of the Company’s common stock. The foregoing is not intended to be a
complete list of the conditions to completing the Prospective Acquisition, which
the Parties hereto may negotiate and incorporate into the Definitive Agreement.

           

            (b)        The obligation of the Company with respect to the
Prospective Acquisition shall be subject to satisfaction of conditions customary
to transactions of this type, including without limitation, (i) execution of the
Definitive Agreement by all Parties; (ii) the Prospective Purchaser obtaining
all requisite regulatory, administrative, governmental or third party
authorizations and consents; (iii) absence of a material adverse change in the
condition (financial or otherwise), business, properties, assets or prospects of
the Prospective Purchaser; (iv) absence of pending or threatened litigation,
claims, investigations or other matters affecting the Prospective Purchaser or
the Prospective Acquisition; (v) satisfactory completion by the Company of a due
diligence investigation of the Prospective Purchaser; (vi) confirmation that the
representations and warranties of the Prospective Purchaser are true and
accurate in all respects; (vii) requisite approval of the Board of Directors of
the Company and the Prospective Purchaser, the approval of the shareholders of
the Company to consummate the Prospective Acquisition; and (viii) the
consummation of the Financing. The foregoing is not intended to be a complete
list of the conditions to completing the Prospective Acquisition which the
Parties hereto may negotiate and incorporate into the Definitive Agreement.

 

            6.           Access to Company.  

 

            The Company will give the Prospective Purchaser, its legal,
accounting and scientific advisors full access to any personnel and all
properties, documents, contracts, books, records and operations of the Company
relating to its business. The Company will furnish the Prospective Purchaser
with copies of documents and with such other information as the Prospective
Purchaser may reasonably request.

 

3

 

--------------------------------------------------------------------------------

 

 

           

7.           No Other Offers. 

 

            The Company acknowledges that the Prospective Purchaser will incur
significant expense in connection with its due diligence review and preparation
and negotiation of the Definitive Agreement.  As a result, upon execution of
this Memorandum of Intent, the Company shall terminate any existing discussions
or negotiations with, and shall cease to provide information to or otherwise
cooperate with, any party other than the Prospective Purchaser and its
representatives with respect to any Prospective Acquisition Transaction (as
defined below).  In addition, from and after the date hereof until the
Termination Date, none of the Company nor any of its shareholders, subsidiaries
or affiliates, or any of their respective officers, directors, employees,
members, managers, representatives or agents, will directly or indirectly
encourage, solicit, initiate, have or continue any discussions or negotiations
with or participate in any discussions or negotiations with or provide any
information to or otherwise cooperate in any other way with, or enter into any
agreement, memorandum of intent or agreement in principle with, or facilitate or
encourage any effort or attempt by any corporation, partnership, company, person
or other entity or group (other than the Prospective Purchaser and its
shareholders, subsidiaries or affiliates, or any of their respective officers,
directors, employees, members, managers, representatives or agents) concerning
any Acquisition Format, joint venture, recapitalization, reorganization, sale of
substantial assets, sale of any shares of capital stock, investment or similar
transaction involving the Company or any subsidiary or division of the Company
(each, a “Prospective Acquisition Transaction”).  The Company shall notify the
Prospective Purchaser promptly of any inquiries, proposals or offers made by
third parties to the Company or any of its shareholders, subsidiaries or
affiliates, or any of their respective officers, directors, employees, members,
managers, representatives or agents with respect to a Prospective Acquisition
Transaction and furnish the Prospective Purchaser the terms thereof (including,
without limitation, the type of consideration offered and the identity of the
third party).  The Company shall deal exclusively with the Prospective Purchaser
with respect to any possible Prospective Acquisition Transaction and the
Prospective Purchaser shall have the right to match the terms of any proposed
transactions in lieu of such third parties.

 

            8.           Conduct of Business. 

 

             Each of the Company and the Prospective Purchaser shall use its
best efforts to preserve intact its business organization and employees and
other business relationships; shall continue to operate in the ordinary course
of business and maintain its books, records and accounts in accordance with
Generally Accepted Accounting Principles and consistent with past practice;
shall use its reasonable best efforts to maintain, except as contemplated by
Sections 2 and 5 of this Memorandum of Intent, its current financial condition,
including working capital levels; shall not incur any indebtedness except as
required to pay ongoing operating expenses, expenses related to this Memorandum
of Intent, the Bridge Loan (as defined below), the Prospective Acquisition or in
the ordinary course of such Party’s business; shall not declare or make any
dividend or stock distributions; and shall not make any payments to employees
outside the ordinary course of business and consistent with past practices.

 

4

 

--------------------------------------------------------------------------------

 

 

            9.           Expenses. 

 

            Each of the Parties shall pay its respective expenses incident to
this Memorandum of Intent, the Definitive Agreement and consummation of the
transactions contemplated hereby and thereby.

 

            10.       Brokerage, Finders and Other Fees.          

 

            The Definitive Agreement shall provide, that neither the Prospective
Purchaser nor the Company has incurred or is otherwise liable for any the
brokerage or finder's fee payable in connection with the Prospective
Acquisition.

 

            11.         Confidentiality.  

 

                        (a)        “Confidential Information,” as used herein,
shall mean all information and material (whether written or oral) disclosed by
one Party hereto (the “Disclosing Party”) or its directors, officers, employees,
independent contractors, affiliates, representatives (including, without
limitation, financial advisors, attorneys and accountants) or agents or
potential sources of financing (collectively, “Representatives”) to the other
Party hereto (the “Receiving Party”) or its Representatives, which concern the
business of the Disclosing Party and which is proprietary to Disclosing Party,
and is marked or otherwise identified as “Confidential,” “Proprietary,”
“Sensitive” or in another manner indicating its confidential and/or proprietary
nature, or by the nature of the circumstances surrounding the disclosure or
receipt of the information or material should be treated as Confidential
Information. The term Confidential Information includes all such information or
material which Receiving Party may obtain knowledge of through or as a result of
the relationship established hereunder with Disclosing Party, access to
Disclosing Party’s premises or communications with Disclosing Party’s
Representatives. The term Confidential Information also includes all notes,
analyses, extracts, compilations, studies, interpretations or other materials
prepared by Receiving Party to the extent they contain or reflect Disclosing
Party’s Confidential Information.

                        (b)        Confidential Information shall not include
information or material that (i) is now or later becomes generally known to the
public (other than as result of a breach of this Memorandum of Intent); (ii) is
independently developed by Receiving Party without use of or access to
Disclosing Party’s Confidential Information; (iii) Receiving Party lawfully
obtains from any third party who has lawfully obtained such information; (iv) is
later published or generally disclosed to the public by Disclosing Party; (v) at
the time of its disclosure to Receiving Party, (A) is already known to Receiving
Party and, to the best knowledge of Receiving Party, is not subject to any
confidentiality obligations and the disclosure thereof to Receiving Party has
not breached any confidentiality obligations, or (B) is available on a
non-confidential basis to Receiving Party; (vi) is approved for release by prior
written authorization of Disclosing Party; or (vii) is required to be disclosed
pursuant to any applicable statute, law, rule or regulation of any governmental
authority or pursuant to any order of any court of competent jurisdiction,
provided that Receiving Party shall advise Disclosing Party of the request for
disclosure in sufficient time to apply for such legal protection as may be
available with respect to the confidentiality of the Confidential Information.
Receiving Party shall bear the burden of showing that any of the foregoing
exclusions applies to any information or materials.

5

 

--------------------------------------------------------------------------------

 

 

                        (c)        Receiving Party shall use all Confidential
Information solely for the limited purpose(s) of assessing the merits of its
proceeding with the Prospective Acquisition (the “Purpose”) and shall hold in
confidence and not disclose such Confidential Information in any manner to, or
permit the use thereof by any person or persons other than Receiving Party’s
Representatives who have a legitimate need to know or to have access to such
Confidential Information and who are first informed by Receiving Party of the
confidential nature of the Confidential Information and agree to maintain the
confidentiality of such Confidential Information. Receiving Party will cause its
Representatives to observe the terms of this Memorandum of Intent, and will be
responsible for any breach of this Memorandum of Intent by any of its
Representatives. Receiving Party covenants that it will use such degree of care
as is reasonable and necessary to protect and safeguard the confidentiality of
Disclosing Party’s Confidential Information and represents that such degree of
care is reasonably designed to protect the confidentiality of proprietary and
confidential information. Except as otherwise expressly permitted under this
Memorandum of Intent, Receiving Party shall not use or disclose to others, or
permit the use or disclosure of, any Confidential Information of Disclosing
Party, and shall not take advantage of any corporate opportunity of Disclosing
Party disclosed to Receiving Party under this Memorandum of Intent. Receiving
Party agrees to advise Disclosing Party promptly in writing upon the occurrence
of any unauthorized disclosure, misappropriation or misuse of any Confidential
Information or other breach of this Memorandum of Intent of which Receiving
Party may become aware and that any such breach does not relieve Receiving Party
of any of its obligations hereunder. Except to the extent required by law, no
Party hereto shall disclose the existence or subject matter of the discussions
or business relationship contemplated by this Memorandum of Intent, the
existence of this Memorandum of Intent or the identity of the Parties hereto.

 

                        (d)       Receiving Party shall not copy (except as
reasonably required for the Purpose), alter, modify, disassemble, reverse
engineer or decompile any Confidential Information without the prior written
consent of Disclosing Party.

 

                                (e)        If either Party determines not to
proceed with the Prospective Acquisition, then such Party will promptly inform
the other Party of that decision and, in that case, or at any time upon the
request of Disclosing Party or any of its Representatives, Receiving Party will,
at the election of Disclosing Party, either (i) promptly destroy all copies of
the written Confidential Information in its or its Representatives’ possession
and confirm such destruction to Disclosing Party in writing, or (ii) promptly
deliver to Disclosing Party at its own expense all Confidential Information,
together with any copies thereof that may have been made) in its or its
Representatives’ possession. In addition, in the event of such a decision or
request, all other Confidential Information prepared by Receiving Party shall be
destroyed and no copy thereof shall be retained except that Receiving Party
shall not be required to destroy or return any electronic copies of Confidential
Information created pursuant to its standard electronic archival and back-up
procedures (it being agreed that any such electronic copies shall remain subject
to the confidentiality and other obligations set forth in this Memorandum of
Intent). Notwithstanding the return or destruction of the Confidential
Information, Receiving Party and its Representatives will continue to be bound
by their obligations of confidentiality and other obligations hereunder, and all
such obligations shall expressly survive the return or destruction of

6

 

--------------------------------------------------------------------------------

 

 

the Confidential Information. Any oral Confidential Information will continue to
be subject to the terms of this Memorandum of Intent.

 

                        (f)        The Parties acknowledge that neither
Disclosing Party, nor its Representatives, nor any of its or their respective
officers, directors, employees, agents or controlling person within the meaning
of Section 20 of the Securities Exchange Act of 1934, as amended, makes any
express or implied representation or warranty as to the accuracy or completeness
of the Confidential Information, and the Parties agree that no such person will
have any liability relating to the Confidential Information or for any errors
therein or omissions therefrom. The Parties further agree that Receiving Party
is not entitled to rely on the accuracy or completeness of the Confidential
Information and that Receiving Party will be entitled to rely solely on such
representations and warranties as may be included in a Definitive Agreement
signed by the Parties with respect to the Prospective Acquisition, subject to
such limitations and restrictions as may be contained therein.

 

                        (g)        Receiving Party understands and acknowledges
that Disclosing Party claims that such Confidential Information has been
developed or obtained by Disclosing Party through the investment of significant
time, effort and expense, and that such Confidential Information provides
Disclosing Party with a significant competitive advantage in its business.
Receiving Party acknowledges and agrees that due to the unique nature of
Disclosing Party’s Confidential Information there may be no adequate remedy at
law for any unauthorized disclosure or use by Receiving Party of any
Confidential Information, or any other breach by Receiving Party hereunder, that
any such breach may result in irreparable injury to Disclosing Party and that,
therefore, upon any such breach or threat thereof, Disclosing Party shall be
entitled to seek equitable relief, including injunction and specific
performance, as a remedy for any such breach. Such remedies shall not be deemed
to be the exclusive remedies for a breach by Receiving Party of this Memorandum
of Intent but shall be in addition to all other remedies available at law or
equity to Disclosing Party.

                        (h)        The Parties are aware, and will advise their
respective Representatives who are informed of the matters that are the subject
of this Memorandum of Intent, of the restrictions imposed by the United States
securities laws on the purchase or sale of securities by any person who has
received material, non-public information from the issuer of such securities and
on the communication of such information to any other person when it is
reasonably foreseeable that such other person is likely to purchase or sell such
securities in reliance upon such information.

                       

            12.         Disclosure. Neither the Prospective Purchaser nor the
Company shall without the prior written consent of the other, cause its
directors, officers, shareholders, employees, agents, other representatives and
affiliates not to, disclose to any third party the fact that discussions or
negotiations are taking place concerning the transactions contemplated hereby,
the status thereof, or the existence of this Memorandum of Intent and the terms
thereof, as well as all non-public communications, information, records and
documents disclosed in connection herewith, unless required in connection with
the Financing, or if in the opinion of such Party disclosure is required to be
made by applicable law, regulation or court order, and such disclosure is made
after prior consultation with the other Party.

 

7

 

--------------------------------------------------------------------------------

 

 

            13.         Termination.  

 

            Subject to the terms of this Memorandum of Intent, upon the earlier
of (a) the mutual written agreement of the Parties hereto or (b) the failure by
the Parties hereto to consummate the Prospective Acquisition by December 31,
2010 (the “Termination Date”), this Memorandum of Intent shall terminate and the
Parties shall be released from all liabilities and obligations with respect to
the subject matter hereof. Notwithstanding the foregoing, Sections 9, 11, 13,
and 14 shall survive the termination or expiration of this Memorandum of Intent.

 

            14.         Dispute Resolution.  

 

            In the event of any dispute arising out of or relating to this
Memorandum of Intent such dispute shall be resolved exclusively by confidential
binding arbitration with the New York City, New York branch of JAMS to be
governed by JAMS’ commercial rules of arbitration in effect at the time of the
commencement of arbitration and heard before one arbitrator. Each Party shall
bear its own attorneys’ fees, expert witness fees, and costs incurred in
connection with any arbitration.

 

            15.       Name Branding.       

 

            The Definitive Agreement will provide for the Prospective Purchaser
to establish a post Closing 18 month budget allocating $1,000,000 for the
continuation of the Prospective Purchaser’s name branding program and will be
escrowed at closing for such purpose.

 

            16.       Bridge Loan. Upon execution and delivery of this
Memorandum of Intent by the Parties hereto, and subject to the negotiation,
execution and delivery of a loan agreement (the “Bridge Loan Agreement”) the
Prospective Purchaser will lend the Company $30,000 (the “Bridge Loan”) for the
purpose to maintain in good standing the Company’s mineral claims pending
completion of the preliminary discussions between the Parties regarding the
Prospective Acquisition. The Bridge Loan Agreement shall provide for the
execution and delivery of a promissory note by the Company to reflect the Bridge
Loan and shall contain such provisions as are mutually agreed to by the Parties.

 

            17.       Lock Up.

 

            The Definitive Agreement shall contain a provision or a condition
precedent to the consummation of the transactions contemplated thereby that a
lock-up agreement,  restricting the resale of the Purchase Consideration for a
period of one year following the Closing (the “Lock-up Period”); and, the
Definitive Agreement (or the “Lock-Up Agreement”, as the case may be) shall also
provide that the Prospective Purchaser shall not file any registration statement
during the term of the Lock-up Period with respect to the resale of the Purchase
Consideration.

 

            18.         Counterparts.  

 

            This Memorandum of Intent may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same

8

 

--------------------------------------------------------------------------------

 

 

instrument.

 

19.       Construction.

 

Each Party agrees that it and/or its counsel has reviewed and had an opportunity
to review this Memorandum of Intent and, therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting Party shall not be employed in the interpretation of the Memorandum of
Intent or any amendments hereto.

 

            20.       Notices.

 

Any notice or other communication required or permitted hereunder shall be in
writing and, unless delivery instructions are otherwise expressly set forth
above herein, either delivered personally (effective upon delivery), by
facsimile transmission (effective on the next day after transmission), by
recognized overnight delivery service (effective on the next day after delivery
to the service), or by registered or certified mail, postage prepaid and return
receipt requested (effective on the third Business Day after the date of
mailing), at the following addresses or facsimile transmission numbers (or at
such other address(es) or facsimile transmission number(s) for a Party as shall
be specified by like notice) (effective  day of transmission)

If to the Borrower, at:

            Standard Gold Corp.

            c/o Strategic American Oil Corporation
            600 Leopard Street, Suite 2015

            Corpus Christi, Texas 78401

            Attention: President
            Facsimile: (604) 677-5935

 

If to the Prospective Purchaser, at:

            PhytoMedical Technologies, Inc.

            100 Overlook Drive, 2nd Floor

            Princeton, New Jersey, 08540

            Attention: President and Chief Executive Officer

            Facsimile: (248) 671-0315

 

Or, to such other persons or at such other addresses as shall be furnished by
any party by like notice to the others, and such notice or communication shall
be deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 20 are concerned unless such changed address shall have been given to
such other party hereto as provided in this Section 20. For purposes hereof, the
term “Business Day” means any day other than a Saturday, Sunday or any day on
which banks in the State of New York are authorized or required by federal law
to be closed in New York, New York.

9

 

--------------------------------------------------------------------------------

 

 

 

 

            21.         Governing Law.  

 

            This Memorandum of Intent shall be governed by the laws of the State
of New York, without regard to such state’s principles of conflicts of laws.

 

 

[SIGANTURES FOLLOW ON THE NEXT PAGE]

 

 

10

 

--------------------------------------------------------------------------------

 

 

            IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Memorandum of Intent as of the date first above written.

 

 

 

PhytoMedical Technologies, Inc.

 

 

By:          /s/ Amit S. Dang

Title:       Chief Executive Officer and President

 

 

 

Standard Gold Corp.

 

_______________________________________

By:                  /s/Joshua Bleak

Title:                President  

 

 

 

11

 

--------------------------------------------------------------------------------

 